OPINION.
BOND, J.
Excessive Verdict. (after stating the facts as above). — Appellant confines its complaint on this appeal to the size of the verdict. It concedes in its brief that the testimony for plaintiff was sufficient to take the case to the jury.
It is stare decisis in this court, that it will grant a new trial in any case, where the jury renders a verdict so excessive as to show misbehavior on their part, unless the plaintiff will remit so much thereof as, in the opinion of the court, was wrongfully obtained.
There was no prayer for punitive damages in this case; the verdict, therefore, should have been within the reasonable boundaries of compensation to plaintiff for his injuries and suffering, present and future, and the loss of earnings incident to his permanent disability to follow his calling, since no evidence was offered as to medical bills and expenses.
It is a matter of no little difficulty to decide how much of the present recovery represents an unjustifiable finding by the jury. It is substantially larger than this court has approved in other cases where the immediate and future injuries, and the consequent pain and suffering, were not essentially different.
This man’s occupation is gone. In the future he must find work of a different nature from the manual labor which he has been accustomed all his life to perform, and in which he was engaged when injured, and in which he had reached the capacity to earn wages at the rate of twelve hundred dollars per year. According to the physicians he is now totally incapacitated for further work of that character. It is not at all probable that he will hereafter earn more than one-third of what he was then earning in any new work which he can *468fit himself to perform, and which will not require manual labor. He will therefore be left two-thirds inefficient.
If the jury had shown by their verdict that they had considered this feature of the case, and had made a finding of seven thousand dollars as compensation for plaintiff’s injuries and suffering, present and future, and his permanent disability to do the work of a coal miner, we would not be inclined to disturb such finding.
We have concluded that if the plaintiff will, within the next ten days, remit five thousand dollars of his judgment so as to reduce his recovery to seven thousand dollars, it will be affirmed as of the date thereof,* otherwise the case will be reversed and remanded for a new trial.
All concur.